DOW JONES & COMPANY, INC. SEPARATION PLAN FOR SENIOR MANAGEMENT




1.

Purpose of the Plan: This Separation Plan for Senior Management provides
benefits to eligible executives in the event that their employment with the
Company is to be terminated under a variety of circumstances. The purpose of the
Plan is to assure eligible executives that they will be dealt with fairly in
such circumstances in order to encourage such executives to remain in the employ
of the Company and to devote their full attention and energies to its best
interests. This Plan, as approved by the Board of Directors of the Company on
September 16, 1998, extended to employees in salary grades 1 through 9.  This
Plan was thereafter amended by the Board of Directors of the Company on
September 15, 2004, effective as of that date to extend, on a prospective basis,
only to employees in salary grades 1 through 7.  Accordingly, employees who were
assigned to salary grades 1 through 9 on September 14, 2004 remain entitled to
the benefits of the Plan in its form as of such date for the remainder of the
term of their employment with the Company (and, for the avoidance of doubt,
employees who were assigned to salary grades 1 through 7 on that date will
remain entitled to the benefits of the Plan even if they are reassigned, because
of job change or otherwise, to salary grades 8 or 9 after that date).  Employees
who are assigned to salary grades 1 through 7 on or after September 14, 2004
will be entitled to the benefits of the Plan.  




2.

Notice of Intent to Terminate: If the Company intends to terminate the
employment of any employee in salary grades 1 through 7 (an "eligible
executive") for any reason other than for cause (as hereinafter defined), or if
an eligible executive intends to terminate his or her employment with the
Company because of constructive termination (as hereinafter defined), then the
Company or such eligible executive, as the case may be, shall deliver to the
other a written notice to that effect (a "notice of intent").




3.

Definition of "Cause": An eligible executive shall be deemed to be terminated
for "cause" if he or she is to be terminated because he or she (i) has been
convicted of, or has pleaded guilty to, a felony, (ii) is abusing alcohol or
narcotics, (iii) has committed an act of fraud, material dishonesty or gross
misconduct in connection with the Company's business (including, without
limitation, an act that constitutes a material violation of the Company's Code
of Conduct), or (iv) has willfully and repeatedly refused to perform his or her
duties after reasonable demand for such performance has been made by the
Company.




4.

Definition of "Constructive Termination": An eligible executive may deliver a
notice of intent to terminate because of "constructive termination" if, without
his or her prior consent, (i) such executive's position or duties are
substantially reduced, (ii) such executive's base salary, target bonus
opportunity or incentive compensation opportunity is materially reduced, (iii)
other employee benefits afforded to such executive are materially reduced, (iv)
such executive's salary grade is reduced below grade 7 in the case of executives
in salary grades 5 through 7, or below grade 4 in the case of executives in
salary grades 1 through 4, or (v) this Plan is terminated or amended in any
material respect.




Notwithstanding the foregoing, no reduction in base salary, target bonus
opportunity or incentive compensation opportunity, or other employee benefits,
shall be deemed to constitute constructive termination if such reduction is made
in conjunction with similar reductions generally applicable to all eligible
executives. In addition, no change in salary grade level shall be deemed to
constitute constructive termination if, concurrently with such reduction (and
any subsequent reduction), the Company agrees to continue to extend the benefits
of this Plan to such executive at the same level and on the same terms as
applied to such executive prior to such reduction in salary grade. A notice of
intent to terminate because of constructive termination must be given by the
executive in question within six (6) months after the occurrence of the event
giving rise to the right to give such notice of intent.




5.

Exclusive Separation Plan for Eligible Executives; Change in Control: This Plan
is intended as the exclusive separation plan for eligible executives whose
service with the Company is to be terminated as described in Section 2 and who
execute and deliver the non-competition agreement, waivers and releases
described in Section 6. Accordingly, such executives shall not be entitled to
any benefits under the Company's Severance Pay Plan or any other similar
severance or separation plan or arrangement.




This Plan is not intended to apply in the case of terminations of employment by
eligible executives because of death, disability, or voluntary retirement or
resignation, except as provided in the case of the death or disability of an
executive during the period he or she is receiving payments pursuant to Section
8, and except as provided in the case of "constructive termination." In
addition, this Plan is not intended to apply in the case of terminations that
result from, or occur in connection with, a change in control of the Company, it
being the intent of the Company to provide separation benefits to eligible
executives in the case of a change in control of the Company that are superior
to those set forth in this Plan. A "change in control" will be deemed to have
occurred at such time as there is a transfer of the power to elect a majority of
the Company's Board of Directors from the persons and entities who constituted
the Company's "parent" on September 16, 1998 to persons or entities unaffiliated
with such parent, or at such other time as such parent ceases to be the
Company's parent.




6.

Non-Competition Agreement; Waivers and Releases: As promptly as possible, the
executive in question and the Company shall execute and deliver (a) an agreement
pursuant to which such executive agrees not to compete with the Company for
the18 or 24 month period during which such executive is receiving payments
pursuant to Section 8, and (b) customary mutual waivers and releases. Such
agreement, waivers and releases shall be in such form as the Company may
reasonably specify; may require the executive to take such steps as the Company
may reasonably require to insure an orderly transition of the executive's duties
(including the execution and delivery by the executive of written resignations
from such offices, directorships and other positions as the Company may
require); and shall provide that the Company may cease payments under Section 8
in the event of any material breach by the executive of the confidentiality or
non-competition covenants contained in such agreement.




7.

Payment of Salary and Bonus for the Period prior to delivery of a Notice of
Intent: The Company shall pay the affected executive's base salary in accordance
with the Company's normal payroll practices through the end of the month during
which a notice of intent is delivered hereunder. In addition, the Company shall
pay the executive promptly after the end of the year in which such notice of
intent is delivered a pro rata portion of the annual bonus that the executive
would have received had he or she continued to perform duties for the entire
year, pro rated through the end of the month in which a notice of intent is
delivered hereunder.




8.

Payment of Salary and Target Bonus during the Period following delivery of a
Notice of Intent: Provided that the affected executive has executed and
delivered the non-competition agreement, waivers and releases described in
Section 6, the Company shall continue to pay the executive his or her regular
salary in accordance with the Company's normal payroll practices commencing with
the regular salary payment next following the month in which a notice of intent
is delivered and continuing (a) through the 24th month following such month if
the executive is in salary grade 1, 2, 3 or 4, or (b) through the 18th month
following such month if the executive is in salary grade 5, 6, or 7. In
addition, the Company will pay the executive monthly during such 18 or 24 month
period, as the case may be, an amount equal to one-twelfth of the amount of his
or her annual "target" bonus that was in effect for the year in which the notice
of intent was delivered. If an executive becomes disabled or dies during the
period he or she is receiving payments hereunder, such payments will continue to
be made thereafter for the balance of the 18 or 24 month period, as the case may
be, to such executive (in the case of disability) or such executive's estate or
designated beneficiary (in the case of death).




For the avoidance of doubt, it is the purpose of this Plan to provide that each
eligible executive who is the subject of a notice of intent hereunder, and who
executes and delivers the non-competition agreement, waivers and releases called
for hereby, will receive continued payment of his or her base salary and target
bonus for 24 months (in the case of executives in salary grades 1 through 4) and
18 months (in the case of executives in salary grades 5 through 7) following the
month in which such notice of intent was delivered.




9.

Continuation of Certain Employee Benefits: During the period that an executive
is receiving payments of salary and target bonus pursuant to Section 8, such
executive shall continue as an employee of the Company for purposes of, and
shall continue to participate in, the following employee benefit plans and
programs (including any successors to such plans and programs): the
profit-sharing retirement and supplementary benefit plans; the health and dental
care plans; and the executive death and group life, disability and accident
insurance plans, provided that coverage under any health, dental or other
insurance plan will cease if the executive becomes covered by another such plan.
Coverage for the executive in question under the executive death and group life
and disability insurance plans will be maintained at the levels in effect for
such executive immediately prior to the delivery of the notice of intent. The
Company's contributions on behalf of the executive to the profit-sharing
retirement and supplementary benefit plans, and any successors thereto, will be
based upon the amounts paid to such executive for the periods in question
pursuant to Sections 7 and 8.




10.

Stock Options; Contingent Stock Rights:   




(a)

Stock Options. Except as otherwise provided in the case of executives who
qualify for retirement as provided in Section 12:




(i)

vested stock options held by an executive who is the subject of a notice of
intent hereunder shall remain exercisable in accordance with their terms until
the earlier of (x) the expiration of the option and (y) the last day (the
"termination date") of the month during which the final payment of salary and
target bonus under Section 8 is due and payable;




(ii)

unvested stock options held by such an executive shall continue to vest, and
once vested shall be exercisable, in accordance with their terms until the
termination date; and




(iii)

all vested and unvested stock options held by such an executive will terminate
on the termination date.




(a)

Contingent Stock Rights. An executive who is the subject of a notice of intent
hereunder shall receive a pro rated final award with respect to each of his or
her outstanding grants of contingent stock rights under the Long Term Incentive
Plan (or any predecessor or successor thereto) equal to (i) the maximum number
of shares of common stock covered by such grant, multiplied by (ii) a fraction
the numerator of which is the aggregate number of shares granted as final awards
to all participants under the Long Term Incentive Plan (excluding the executive
in question) with respect to the performance period covered by such grant, and
the denominator of which is the aggregate of the maximum number of shares
covered by all grants held by all such participants (excluding such executive)
with respect to such performance period, multiplied further by (iii) a fraction
the numerator of which is the number of months from the commencement of the
performance period in question through and including the termination date as
defined in Section 10(a), and the denominator of which is the total number of
months in such performance period. Such final award shall be paid to the
executive in accordance with the Long Term Incentive Plan after the end of the
performance period in question at the same time as final awards are delivered to
the other participants in the Long Term Incentive Plan.




(b)

No further awards. An executive who is the subject of a notice of intent
hereunder shall not be eligible thereafter to receive new stock option grants or
new contingent stock rights awards under the Long Term Incentive Plan or
otherwise.




1.

Financial Counseling and Outplacement Services: An executive who is the subject
of a notice of intent hereunder shall be entitled to receive financial
counseling services during the first 12 months that he or she is receiving
payments pursuant to Section 8; the cost of such services shall be paid by the
Company up to such reasonable amount as the Company may specify. In addition,
such an executive shall be entitled to receive outplacement services at a level
commensurate with the executive's position; the cost of such services shall be
paid by the Company up to an amount equal to 20% of such executive's annual base
salary in effect on the date the notice intent is delivered.




2.

Termination of Employment; Retiree Status: An executive who is the subject of a
notice of intent hereunder shall cease to be an employee of the Company on the
termination date as defined in Section 10(a). If such executive is 55 years of
age or older on such date, and if he or she has accumulated 10 or more years of
service with Dow Jones as of such date (including in computing such years of
service the 18 or 24 months, as the case may be, that the executive received
payments under Section 8), then such executive's employment shall be deemed to
have been terminated on the termination date because of retirement, and such
executive shall thereupon be deemed to be a retiree for purposes of the
Company's profit sharing and other retirement plans; health, life, executive
death and disability insurance plans; stock option, deferred compensation and
supplementary benefit plans; any predecessors or successors to such plans; and
all other plans and programs then or thereafter in effect for the Company's
retirees and for which such executive qualifies.




Without limiting the generality of the foregoing:




(a)

Such executive shall participate as a retiree in the retiree health plan, and
the 18 or 24 months, as the case may be, that the executive received payments
under Section 8 shall be credited to such executive's years of service for
purposes of determining his or her benefit levels under such plan.




(b)

All vested stock options held by such executive shall continue to be exercisable
in accordance with their terms until the expiration dates set forth in the
respective stock option agreements. In addition, all unvested stock options held
by such executive shall continue to vest and, once vested, shall similarly be
exercisable in accordance with their terms until the expiration dates set forth
in the respective stock option agreements.




1.

Claims Procedure: Benefits will be provided as specified in this Plan to each
eligible executive who is the subject of a notice of intent hereunder. If such
an executive believes that he or she has not been provided with benefits as and
when due under this Plan, then such executive may pursue his or her remedies
under the claims and appeals procedures set forth in the summary plan
description applicable to the Company's health and life insurance plans (which
claims and appeals procedures are hereby incorporated herein by reference);
provided, however, that requests for reconsideration under this Plan must be
filed with the Company's Vice President/Employee Relations or General Counsel,
or such other officer as the Company's Board of Directors may designate, as the
executive may elect, within sixty (60) days after the date that he or she should
have received such benefits.




2.

Termination and Amendments; Miscellaneous:




(a)

This Plan may be terminated or amended by the Board of Directors of the Company
at any time or from time to time, provided that no such termination or amendment
shall terminate, amend or otherwise affect the obligations of the Company
hereunder to any executive as to whom a notice of intent has theretofore been
delivered, or to any executive who elects to deliver a notice of intent (as
provided in Section 4) because of such termination or amendment of this Plan; it
being the intent of the Company that this Plan will remain in full force and
effect with respect to, and for the benefit of, such executives notwithstanding
its termination or amendment.




(b)

Except as otherwise provided herein, the provisions of this Plan, and any
payment provided for hereunder, shall not reduce any amounts otherwise payable,
or in any way diminish an executive's existing rights, or rights which would
accrue solely as a result of the passage of time, under any benefit plan,
employment agreement or other contract, plan or arrangement.




(c)

The Company may withhold from any amounts payable under this Plan (i) such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation and (ii) such amounts, if any, as such
executive owes the Company.




(d)

The failure to insist upon strict compliance with any provision hereof, or the
failure to assert any right hereunder, shall not be deemed to be a waiver of
such provision or right or of any other provision or right under this Plan.




(e)

All payments to be made hereunder shall be paid from the Company's general funds
and no special or separate fund shall be established and no segregation of
assets shall be made to assure the payment of such amounts. Nothing contained in
this Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any eligible executive or any
other person with respect to amounts to be paid hereunder.




(f)

If the Company determines that it is impossible or impractical to provide
benefits hereunder pursuant to plans or programs maintained for its employees or
executives generally, the Company shall provide substantially equivalent
benefits to affected executives through other means. For example, if for any
reason the Company determines that it is impossible or impractical to make
contributions on behalf of eligible executives to any tax qualified contributory
retirement plan, the Company will credit the amount it would otherwise have
contributed to such plan to a deferred compensation or similar account for the
benefit of such executive. Similarly, if for any reason the Company determines
that it is impossible or impractical to provide life, health or other insurance
coverage to an executive under existing employee, executive or other group
plans, the Company will purchase or otherwise provide such coverage separately
for any affected executive. If any such arrangement results in the recognition
of taxable income by an executive, the Company will reimburse such executive for
all taxes paid on such income and for all taxes paid on all reimbursements of
taxes hereunder.


